 GMF MOTORSG M F Motors,Inc d/b/a GMF MotorsandLiber-atedWorkersWelfare UnionCases 31-CA-16640 and 31-CA-16716March 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 7, 1988, Administrative LawJudge James S Jenson issued the attached decisionThe Union filed an exception to the judge's excluSion of one of its representatives from bargainingwith the RespondentThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exception and has decided toaffirm the judge'srulings,findings,and conclu-sions,as modified,' and to adopt the recommendedOrderORDERThe National LaborRelations Boardadopts therecommended Order of the administrative lawjudge and orders that the Respondent, G M FMotors, Inc d/b/a GMF Motors, Las Vegas,Nevada, its officers,agents, successors,and assigns,shall take the action set forth in the Order'The judge foundthat theUnion was notentitled tohaveMarkDarata act as its representativebecause of certain conductengaged in byDarata regarding the Respondentas detailedin thejudge s decisionunderE WhetherRespondent must Bargain withDarataWe disagree andfindno adequatebasis forbarring Darata from serving as theUnion s representativeon the basis of thisrecordAlthoughthe judgecited the appropriate precedentFitzsimonsMfg Co251NLRB 375(1980) he misapplied the applicable test to conclude thatDaratas conductand publishedremarks have created such an atmosphereof illwillbetweenhimself and Respondent that goodfaithbargainingwould beimpossible if Respondent were required to bargain with Darata as a unionrepresentativeWe find thatthe Respondent has not adequately demonstrated that Darata s alleged misconduct renders impossible the prospectof goodfaith bargaining noting inparticularthat followingthe occurrence of almost all the events relied onby theRespondentDarata servedas the Unionsbargaining representative at three negotiating sessionsduring which he is not alleged to have engagedin any misconductWelikewise find that the further conduct ofDaratathat occurredfollowingthese bargaining sessionsiethe publication of a unionnewsletter thatcontained strong language charactenzing the nature of ongoing labor disputes betweenthe Unionand the Respondent(essentially equivalent toremarks made in an earlier newsletter publishedpriorto the three bargaining sessions)did not render Darata unfit to serve asthe Union s representativeRaymond M Nortonfor the General CounselFaramarz Fayeghi,of Las Vegas, Nevada, for the RespondentMark J Darataof Las Vegas, Nevada for the UnionDECISION547STATEMENT OF THE CASEJAMES S JENSON, Administrative Law Judge I heardthese cases in Las Vegas, Nevada, on December 15 and16,1987,pursuant to charges filed on July 10 andAugust 26, 1987, and an order consolidating cases datedOctober 27, 1987 The consolidated complaintalleges, insubstance,that the Respondent violated Section 8(a)(5)of the Act by refusing to provide the certified collectivebargainingrepresentative of its employees with information relevant and necessary to the Union's performanceof its function as the representative of Respondent's employees,unilaterallychangingratesof pay and themethod of calculating said rates, unilaterally deductingfrom the pay of its employees the cost to Respondent ofa backpaywage claimssettlement with the U S Department of Labor, and refusing to meet and negotiate concerning discrepancies in the payroll of employees TheRespondent admits that it has refused to furnish certaininformation on the ground it contains confidential matterthat is totally irrelevant to the Union s function as therepresentative of its employees, and that compiling theinformation would be unduly burdensome to it Specifically the Respondent contends the names, addresses, andtelephone numbers of the customers listed on vehiclesalescontracts and the term and status of payments setforth in the sales contracts do not affect the compensation of salesmen and are confidential At the hearing theUnion conceded it did not need thoseitemsto fulfill itsbargaining obligationRespondent also contends an impasse in bargaining preceded the institution of any payrate changes that had been offered to the Union It alsodenies that it has deducted from employees pay the costof a settlement of backpaywage claimswith the U SDepartment of Labor Respondent also alleges it is willing to bargain with the Union, but that Mark Darata, theUnion's secretary treasurerwhom it has terminated isusing the Board s processes as a vehicle to get even"with it under the guise of protected union activity andthat I should find as the Board did inSahara DatsunInc278 NLRB 1044 (1986) that Darata is not entitledto act as a union representative with whom it has to bargainAll parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross examine witnessesto argue orally and to file briefs The GeneralCounsel argued orally and both the Respondent andUnion filed briefs all of which have been carefully consideredOn the entire record in the case, including the demeanor of the witnesses, and having considered the oral argument and briefs, I make the followingFINDINGS OF FACTIJURISDICTIONIt is admitted and found that the Respondent is an employer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act293 NLRB No 55 548DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIITHELABOR ORGANIZATION INVOLVEDAs Respondentadmitsthe fact, it is found that LiberatedWorkersWelfareUnion is a labor organizationwithin themeaningof Section 2(5) of the ActIIIISSUES1Whether Respondent has unlawfully refused to furnish the Union with the records of all vehicle sales forthe period October 1, 1986, to March 31, 19872Whether Respondent unilaterally changed pay ratesand the method of calculating the rates subsequent to theUnion s certification in violation of Section 8(a)(5)3Whether Respondent unilaterally deducted from thepay of its employees the costs to Respondent of a settlement of backpay wage claims with the U S Departmentof Labor4Whether, since June 24 1987 Respondent has refused to meet and negotiate or discuss with the Unionconcerning discrepancies in the payroll of employees5Whether Respondent is relieved of the duty to negotiate with Mark DarataIV THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe Respondentis engagedin the sale of used motorvehicles in Las Vegas, Nevada Faramarz Fayeghi referred to in the consolidated complaint and transcript asFred Fayeghi, is Respondents president, and LorenAntin is salesmanagerBoth are admitted and found tobe supervisors and agents of Respondent within themeaning ofSection 2(11) and (13) of the ActMarkDarata is the Union s secretary treasurer and its principalspokesman and Steve Geller is the Union s presidentBased on asecret ballot election conducted on November 10 1986 the Union was certified on November19 1986, as the exclusive representative for a collectivebargainingunitwhich includesall salesemployees including all used trucksalesemployeesFollowing certification, the parties participated inseven collective bargainingmeetingsThe first was sometime in early December 1986 between Norman Kirshman, an attorney, representing Respondent and Darataas spokesman for a committee of three representing theUnionThe record does not disclose what transpiredThe secondmeeting wason January 8, 1987,1 and lastedabout 8 hours Besides Fayeghi,MalaniKotchka andDavidHintzmanattorneys, represented the Respondent,and Darata and Geller were present for the Union According to Hintzman, the Union presented a documentoutliningthe areas it wished to addressin negotiationsAccording to Fayeghi, the union representatives took theposition that the commission rate paid salesmen by Respondent was unfair Respondent agreed that if otherused car dealerships in Las Vegas paid a higher commission than Respondent, it would try to match it, andaskedDarata to obtain the commission setup fromHarvey Auto, Finance Auto, and Ace Auto for the next'All dates arein 1987 unless statedto the contrarybargaining session 2 The third meeting was on January15Respondent provided the Union with a completecontract proposalRespondents Exhibit 3, which wasdiscussed item by item along with the Union s ideas andproposalsThe Respondents pay plan proposal was foran 8 percent commission to be paid on the downpaymentreceived on the sale of a vehicle, up to but not toexceed, $240 provided that if the downpayment was notmade in full that the salesperson would receive only 70percent of the commission as an advance draw and theremaining30 percent on the next payday following payment of the remaining portion of the downpayment Certam limitations were to go into effect in the event the vehicle was repossessed or the customer skipped with thevehicle' In the event commissions amounted to less thanthe minimum wage defined by the Fair Labor StandardsAct, the salesperson was to receive the difference tobring him or her up to the minimum wage Sections 2and 3 of the pay plan contained bonus provisions According to Fayeghi, the employer asked Darata for thecommission figures paid by its competitors and was informed he had been unable to obtain them The fourthmeeting was on January 29 Hintzman testified that a revised written contract proposal was given to the Unionfor thatsession,aswith all negotiation sessionsDetailsof the meeting and proposals were not placed in therecordIn order tomaintaina chronological perspective of allevents relating to the instant matter, reference must bemade to an earlier proceeding involving the Respondentand the Union(G M F Motors Inc d/b/a GMF Motorsand LiberatedWorkersWelfareUnionCases 31-CA-16075 16166, 16320 and 16333) in which AdministrativeLaw Judge Richard D Taplitz whose findings and conclusions were adopted by the Board made a number offindings pertinent to the instant proceeding 3 In his decision Judge Taplitz found that on January 2 1987 as aresult of Darata s failure to sell enough cars to entitlehim to continue using a demonstration car, Fayeghi tookaway a demonstration car Darata had been using that atthat time Darata told Fayeghi that if he could keep thecar he could keep good relations with the Company butif the Company took it away from him then he wasgoing to do something against the Company that fromthat time on Darata s attitude changed and he becamemore hostile, that on January 30, Fayeghi found Daratain a closed office where he appeared to be taking a napthat Fayeghi told Darata that he was young and shouldbe active instead of taking a nap like an old man thatDarata replied I in sick of-sick and tired of you fucking boss, and this fucking place , that on the followingday an employee gave Fayeghi a copy of a pamphletthatDarata had written and distributed to employeesthat day which made reference to a fat cat being broughtdown to his knees and speaks of atrocities at the Company that it asked employees to speak as one to theperson who is robbing you and your family , that thepamphlet contained a cartoon showing a richly dressed8The Union apparentlypicketed Respondent sometime duringJanuary19873 JD(SF)-103-87 GMF MOTORSindividual entitledFred (presumably Fayeghi) sittingdown to a feast while pointing a knife on which is somebread, at a very thin individual that it was followed byanother cartoon in which a well built individual is grabbing everything from Fred s table that on February 3a terminationletter for Darata was drafted and deliveredto him which mentioned his poor recentsalesperformance and referred to the January 30 incident in whichDarata told Fayeghi he was sick and tired of the fucking boss and this fucking place , that the letter also referred to the contents of the January 30 pamphlet andconcluded by informing Darata he was being terminated today for these knowingly false and malicious, disparaging andvilifying,flagrant and fraught with malicestatements, both the oral statements on January 30 andthe written statements I received on January 31JudgeTaplitz found there was no credible evidence the Company bore any animus toward union or other protectedconcerted activity, that the references made to Fayeghiin the pamphlet were unprotected and that the pamphletwas simply a pretext of union activity to disguise hispersonal vendetta against Fayeghi at a time when theUnion and Company wereengaged inbargaining, andthatDarata s discharge was not unlawful Setting forthin detail his reasons for not crediting Darata, Geller, oranother allegeddiscriminatee,Judge Taplitz dismissedthe entire consolidated complaintDarata s termination letter also directed Darata not tocome to Respondent's premisesor call Fayeghi, and thatifhe had any questions to contact Kotchka Kotchkaalso advised Darata that Fayeghi would not attend anymore negotiations because of Darata s insultsThe fifth meeting to negotiate was held on or aboutFebruary 5 The Respondents written contract proposalsof that date are not in the record However, Darata testifled the Union rejected pay plan B and stated it wouldconsider plan A but needed to know whether the commission proposed in plan A, apparently 9 percent, provided for an overall increase or decrease from the systemalready in effect It was suggested that Darata make acomputation from his last 10 deals and make a report ofthe results at the next negotiationmeetingThe sixth negotiatingsession wason February 17 TheRespondents written contract proposal (R Exh 2 andG C Exh 3) contains alternative pay plan proposals Aand B Plan Ais similarin some respects to the January15 proposal but sets the commission at 9 percent insteadof 8 percent as in the January 15 proposal and the maximum commissionon a vehicle at $250 instead of $240Alternativeplan Bis the systemalready in effectand thatprovided for commissionamountsbased on the committed downpayment as followsDownPaymentCommission$500 or less$40500-999 99801,000-1,499991101,500-1,999991502,000-2,499992002,500 or more250If the downpayment was not made in full, the salesperson would receive only 70 percent of the commission as549an advance draw and the remaining 30 percent was to bepaidwhen the remaining downpayment was made 4Other provisions of the pay plan, including bonus provisions,were the same under plans A and BAccording to Darata,he brought the computationsconcerning his last 11 deals to the February 17 meeting(G C Exh 4),which revealed that he made more underthe current increment system,pay plan B(which theUnion had rejected)than he would have under pay planA calling for a 9 percent commission5Disagreeing as towhat the figures really represented,Darata suggestedthey take an average for all salesmen and asked Kotchkato furnish him with information going back 6 monthswhich Kotchka refused According to him,they thendiscussed other mattersThe seventh negotiating meeting was on March 17with the Respondent again proposing an entire writtencontract 6Hintzman testified the parties went throughtheproposal section by sectionKotchka informedDarata that while the written proposal only containedone of the pay plans,the other was still open if theUnion wanted it According to Darata,he stated he wasstill considering it but needed more information in orderto know whether to accept or reject it, and asked thattheEmployer furnish him with information disclosingthe committed downpayment,the exact downpaymentand the commission actually paid on each vehicle dealmade in the last 6 months,and verify these figures byeither the name of the customer or through some othermeans so that authenticity could be checked He neededthat information,he claimed,so that he could draw anaverage,as he had done in the last meeting with his ownsales figuresHe testified Kotchka refused and stated theMarch 17 offer was the employers last final,and bestoffer and that she wanted him to commit to every issueAccording to Darata Kotchka took the position that animpasse had been reached and that the Union had untilthe end of the month to accept the Respondents finalproposal,atwhich time it would be implementedAround noon on March 31,the Union delivered a proposal to Kotchka which purportedly contained concessions that the Union was willing to make A copy of theproposal was not produced at the hearing nor was theretestimony concerning its contents Kotchka responded byletter bearing the same date Among other things, theletter extended the date for accepting Respondents final4While not clear in the record on the basis of Darata s testimony Iconclude the February 5 and 17 pay plan proposals were identical6 The total figures and percentage computed by Darata in G C Exh4 are not accurateThe total for thedownpayment columnis $13 435 instead of $14786 the total for commissions received under plan in effectnow is$1300 instead of $1410 the total for the column computing commissions at 9 percent is $1209 15 insteadof $1330 74and the figure showing the percentage of commissions under the present system pay plan Bto total downpayments is 9 67 percent instead of 9 54 percent as computed by Darata6R Exh 4 and G C Exh 5 both bear the title page date of March 17and purport to be the Respondents March 17 proposal However theydiffer in certain respects particularly in that the pay proposals are notthe sameG C Exh 5contains the increment system already in effectand R Exh 4 contains both pay plans A and B as in the February 17proposal I am convinced from the testimony that G C Exh 5 is the correct employer proposal 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffer until April 8 at which time it was to be unilaterallyimplemented 7 The record fails to establish, howeverthat any changes were made on or after April 8 in payrates,wages, or other conditions of employment fromthose that existed prior to that date or the date of certification In this regard, Darata testified that the incrementpay system that had been used in the past was still ineffect at the time of the hearing, and Fayeghi testified ithad been in effect since 1985 8 Further, the GeneralCounsel stated specifically that he was not alleging anyunlawful conduct with respect to bonuses By letterdated May 1, Hintzman notified Darata that the law firminwhich he was associated would no longer be representingRespondent,and asking him to direct inquiriesregarding bargainingmatters to Joan Tingson at Respondent s premises On May 3, Darata and Geller wenttoRespondent's business location and, finding Tingsonhad not been there for a couple of days, left three letterswith Fayeghi's sisterAlthough General Counsels Exhibit 7 is addressed to Tingson, and asks that the Unionbe provided with `copies of all the vehicle sales made byall the sales people for the time period of October 1,1987 up to and including March 31, 1987,Darata'sletter states, "I need to see without the presupposed possibility of G M F Management altering figures, the partial downpayment procured by the sales people, the totalcommitted downpayment procured by sales people andultimately the commission draw and wash out commissions the sales people were making These vehicle dealswill show me exactly how much the sales people arebeing paid with respect to the downpayment the customers are paying 9 General Counsels Exhibit 8 accusesthe Respondent of not properly paying the 30 percentcommissions to its sales employees, and requests a meetingto settle this matter at once "10 The third letter,which is not in evidence, contained a request for thenames and addresses of employees which was furnishedto the UnionOn May 13, Darata called Fayeghi and was told thatAntin would represent Respondent in dealings with theUnionContacted by Darata, Antin stated he did notknow anything about the negotiations or information requested but that he would talk to Fayeghi and get backto him On May 26, Antin wrote Darata to the effectthat after the unfair labor practice hearing scheduled forMay 2811 the Respondent would review your payperiod ' Darata apparently filed an unfair labor practicecharge against Respondent on June 4 12 On June 16 he7Darata thought he had contacted Kotchka with respect to a unioncounterproposal which she rejected The details of the proposal are notin the record8Respondents brief however states that following impasse theEmployer adjusted the commission structure to that reflected in the proposed contract which LWW rejected on March 31 1987The evidenceabove and the Union s brief make it clear that the increment commissionstructure did not change at any time8 The letter appears to have been originally intended for Kotchka andmakes reference to unfounded unfair labor allegationsis This letter also contains an unfounded unfair labor allegationi l Before Administrative Law Judge Taplitz referred to earlier12 Fayeghi claimed the Union has filed 23 nonmeritorious unfair laborpractice charges against Respondent and that 21 of them have been withdrawn or dismissed as lacking merit by either the Regional Director orcalled Antinagain andwas informed Respondent did notwant to provide any information or negotiate because ofthe recently filed charge and the fact Fayeghi felt Respondent did not have to negotiate further in view of itslast and final offerHe also stated he did not feel Respondent had to divulge any information since Darataworked for Ace Auto, a competitor According toDarata, Antin stated he was going to take over computing the 30 percent money and that minimum wagewould be given as a draw on the 30 percentto salesmenthat at that time he wasimplementinga plan that ona'biweekly basis employees would get wash out fromcommissionsthat if anysalesman madeless thanminimum wagein a week, he would gettheminimumwage and the amount advanced to bring the employeeup to the minimum wage would be deducted the followingweek out of the employee's commissions " Daratatestified this system had never been used before and thatitconstituteda unilateralchange According to Darata,Antin told him that Respondent had been making deductions from the 30 percent money to reimburse Respondent for a settlement it had entered into with the Department of Labor for not paying the minimum wage, whichhad cost Respondent `some $10,000' By letter datedJune 22, Antin informed Darata that Respondent wouldnot furnish him with copies of contracts for the last 6months, but would furnish a list of vehicles by the year,make, model, total price and how much commission waspaid on it and if he had a question on any particularcontract, a copy could be furnished A couple of dayslaterDarata called Antin and suggested that Antin sendhim the sales contracts previously requested with thenameof the customer blocked out According to DarataAntin said that would make the job easier and he wouldget busy on it but that it would take 2 months since hehad to do it himself Darata testified that he asked for agrievance session to discuss thenew pay programwhereby you re drawing the commissions out? Anddiscuss how money was taken out of 30 percent moneyto pay the minimum wage settlement?Antin's responsewas to the effect that Respondent did not have to bargain over that issueOn July 6 Darata called Antinagain andlearned that Respondent was refusing to givehim copies of the contracts as promised and proposingto give him the information in handwritten form and ifDarata wanted authentication, to bring in a mediator tocheck figuresAccording to Darata, Antin said he couldhave it at no cost but that it would take time to compilebecause he had to do it himself Darata also asked for agrievance meeting over the 30 percent money and wastold Fayeghi would not let him set up grievance sessionsApproximately a month later, Darata called Antin andwas informed that Fayeghi would not let him giveDarata any information or meet with him over the 30percent commission reserveAccording to Fayeghi 35 to 40 percent of Respondent s business is from repeat customers who are financedby Respondent Consequently he did not want to revealAdministrative Law Judge Taplitz The General Counsel neither confirmed nor deniedthis claim GMF MOTORS551the names of customers listed on the sales contracts toDarata because he worked for a competitor Fayeghistated he also objected to disclosing the terms of the financing arrangements, other than the deferred downpayment because Respondent did its own financing and theweekly or monthly payments did not affect the salesperson's commissions that were based solely on downpaymentsFayeghi stated during the hearing that he had noobjection to furnishing copies of the sales contracts thathad been requested as long as data identifying the purchaser and the terms of financing, other than the downpayment on which commissions were computed, was deletedB Discussion1Failure to furnish informationParagraphs 9, 10, and 11(a) of the consolidated amended complaint allege that since on or about May 5, 1987,Respondent has refused to furnish the Union with therecords of all vehicle sales from October 1, 1986,through March 31, 1987, which is relevant and necessaryto the Union s performance of its function as the exclusave collective bargaining representative of the employees represented by the Union The Respondent does notcontend that all the information contained in the salescontracts is irrelevant to the Union, but declines to furnish the data that would identify the purchasers and thefinancing arrangements other than the cash and deferredcash downpayment The Union concedes it has no interest in the identity of the purchasers13 or the financingarrangements other than the cash and deferred cashdownpayment Accordingly, I find that, except for informatron that would identify the purchasers and the financing arrangements other than the cash and deferred cashdownpayment, the balance of the information on thesales contracts is relevant and necessary to the Union sperformance of its function as the exclusive collectivebargaining representative of the employees in the certifled unitAs Respondent has failed to furnish that informatron, which I find is relevant and necessary, it is axiomatic that it has failed to meet its bargaining obligationin violation of Section 8(a)(5) of the Act2Change in pay ratesParagraph 11(b)(i) of the consolidated amended complaint alleges the Respondent unilaterally changed thepay rates and method of calculating the pay rates of theunit employees The General Counsel contends this allegation is `supported by Darata s testimony and by documentation that purports to show that Respondent commenced deducting the minimum wage draw from the 30percent reserve following certificationWith respect to the unilateral change in the pay rateallegation, the record shows that at all relevant timesprior to and since certification, Respondent has utilizedthe same increment system in computing commissions Inthisregard,Darata testified that the increment pay13 Other than having a third party check the original sales agreementshould any question apse as to the authenticity of the copies of the salesagreementswhich the Respondent would furnish itsystem used in the pastwas still ineffect at the time ofthe hearingFurthermore, Fayeghi testified the samesystem had been in effectsince 1985Regarding the alleged unilateraldeduction of the minimum wage drawfrom the 30 percent reserve, to quote from the Union sbrief `The minimum wage drawissue is indeeda confusing oneConfusing in that the Union sought to showthe minimum wagehad neverbeendeducted from the30 percent reserve pnor to certification through subpoenaed documentsrelating toan employee that was nothired until February 1987Fayeghi testified that Respondent commenced payinga guaranteed minimum wagein July 1986in situationswhere thesalesperson'scommissionsdid not equal orexceed theFederal minimumwage requirement,pursuantto instructions from the Nevada Department of LaborAt the sametime,he testified, the policy of deductingtheminimumwage from the 30 percent reserve wascommenced This practice received the approval of arepresentative of the wage and hour division of the U SDepartment of Labor in February 1987 Darata stated hefirst learned about Respondent's policy of supplementingcommissionsto bring earnings up to the minimum wageand then ' wash the supplement out, or deduct it fromthe 30 percent reserve when the reserve had built up,from Antin on June 16, 1987 He also testified that whilehe worked for Respondent and receivedminimum wage'quite sometimes, ' it was never deducted from his 30percent reserveAntin, who had worked for Respondentas a salesmanbefore the election and had been a unionsupporter, left Respondents employ right after the election and returned in January 1987 as sales supervisorafterDarata had asked Fayeghi to rehire him Shortlyafter returning, he was put in charge of making the 30percent reserve calculations that are made the 15th ofevery month He testified that while he did not knowwhen the practice of deducting the minimum draw fromthe 30 percent reserve commenced, deductions for minimum wages he had receivedas a salesmanhad been deducted from his 30 percent reserve prior to the electionEarl Boltonwho was first employed by Respondent as asalesman in1986, testified that he had receivedminimumwage checks on several occasions and they had laterbeen deducted from his 30 percent reserve The procedure had been explained to him at the time he was hiredin 1986 Other employees hired in 1987 also testified thattheirminimum wage draws had also been deducted fromtheir 30 percent reserve Contrary to Darata, whom I donot credit, the overwhelming evidence establishes thatthe practice of deducting the minimum wage draw fromthe 30 percent reserve was in effect pnor to the election,and the continuation of the practice after the electionand certification did not constitute a unilateral changeAccordinglyIrecommend dismissal of paragraph11(b)(i) of the consolidated amended complaint3Labor Department backpay wage claimParagraph 1l(b)(n) alleges that subsequent to the election the Respondent unilaterally deducted from the payof employees the costs to Respondent of backpay wageclaims between Respondent and the U S Department of 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLabor In support of this allegation, Darata testified thatin June, when he received his final 30 percent reservecheck, a deduction had been made which, he claimed,Antm said was because of the Wage and Hour Division sminimumwage settlement'which came to$10,000Darata claimed he requested, and Antin refused,to meet with him over the matter Fayeghi denied anydeductions were made from employees wages to reimburse Respondent for the costs of a backpay wage settlement with the Department of Labor, and Christy Leavitt,Respondents bookkeeper, who was recalled as awitness by Darata on behalf of the Union, denied any deductions from employees regular payroll or the 30 percent reserve were made except for required statutory deductionsDarata is not credited Accordingly, the GeneralCounsel has failed to establish by a preponderance ofthe evidence that Respondent violated the Act as allegedin paragraph 11(b)(u)4Discrepancies in the payrollParagraph 11(c) alleges that since on or about June 24,Respondent has refused to meet and negotiate with theUnion concerning discrepancies in the payroll The General Counsel bases this allegation on telephone calls between Antin and Darata on June 16 and 22 The recordshows that by letter dated May 3 (G C Exh 8), Daratatook the position the Respondent was not properlypaying employees their 30 percent reserve As set forthearlier,Darata testified that during a conversation withAntin on June 16, concerning his request for copies ofthe sales contracts and his contention the Respondentwas withholding money from the 30 percent reserve toreimburse itself for the wage and hour settlement heasked tomeet for a grievance session to at least tell meif I have any 30 percent money dueHe testified that onJune 24 he askedCould we also discuss this problem of30 percent money just not getting paid for whateverreason, and us not knowing the status of each one ofthese 30 percent deals? Could we also discuss the problem of the new pay program whereby you re drawingthe commissions outsAntin s response was,We don thave to negotiate just to give you this informationRespondent appears to claim that its declaration that an impasse had been reached in March ended its bargainingobligationThat position is totally unfoundedWhile incertain circumstances the bargaining obligation may besuspended when a validimpasse isreached, the duty tobargain is not terminated Nor is it suspended when theemployer has refused to bargain by refusing to provideinformation relevant and necessary to the Union s performance of its function as bargaining agent In view ofRespondent's refusal to furnish the Union with the information requested from the sales contracts found to havebeen unlawful, a bona fide impasse did not exist when itrefused to meet with the Union regarding the 30 percentreserveBy such conduct Respondent failed to meet itsbargaining obligation in violation of Section 8(a)(5) ofthe ActUnited Contractors244 NLRB 72 (1979)Palomar Corp,192 NLRB 592 (1971)5Whether Respondent must bargain with DarataAlthough Respondent is not charged with refusing tomeet with Darata,the Respondent contends it should notbe required to deal with Darata as the representative ofthe Union since he is using his position as an officer ofthe Union as a vehicle to vindicate himself personallyagainstGMF Motors for his termination and to geteven,under the pretext of a protected union activityIn support of its position,Respondent relies on JudgeTaplitz earlier decision involving Darata's alleged unlawful termination,the contents of a pamphlet Darataissued shortly before the hearing in this matter,and theBoard s decision inSaharaDatsun,278NLRB 1044(1986), in which it found that Darata s conduct had created such an atmosphere of ill will between himself andthe employer that good faith bargaining would be impossible if the employer were required to deal with him asthe union representativeInFitzsimonsMfgCo,251NLRB 375 (1980), theBoard stated at 379It is well established that each party to a collectivebargaining relationship has both the right to selectitsrepresentative for bargaining and negotiationsand the duty to deal with the chosen representativeof the other party However where the presence ofa particular representative in negotiationsmakescollective bargaining impossible or futile, a party sright to choose its representative is limited, and theother party is relieved of its duty to deal with thatparticular representativeThe test, as stated inKDEN Broadcastingsupra is whether there ispersuasive evidencethat the presence of the particularindividual would create ill will and make good faithbargaining impossible '° 225 NLRB at 35Inmy view Darata s conduct has been sufficientlyegregious to make bargaining with him as the Union srepresentative impossibleAs found by Judge Taplitz in the earlier case betweenthe Union and Respondent on January 2 Darata threatened to do something against the Company when a demonstration car was taken away from him after he failedto sell enough cars to entitle him to use a demonstrator,that from that time on he became more hostile towardRespondent, on January 30, he told Fayeghi, I'm sickand tired of you fucking boss, and this fuckingplace" on January 31, he distributed a pamphlet charactenzing Fayeghi as a "fat cat robber who was committing atrocities against his employees " The above conduct occurred during the period the parties were negotiating and prior to any alleged unlawful conduct on thepart of Respondent Judge Taplitz found that the references to Fayeghi in the pamphlet were unprotected bythe Act and appeared to be a verbal assault on Fayeghifor Darata s personal reasons " Noting that the pamphletwas not part of any organizational activity as the Unionwas already certified and there was no indication he wasattempting to rally employees for strike activity, Judge GMF MOTORSTaplitz found thatDaratas useof the union pamphletwas simply a pretext of union activity to disguise his personal vendetta against Fayeghi ' He also found thatthere was no credible evidence to even arguably establish that the Company bore any animus toward theUnion or other protected concerted activityOn September 28, 1987 approximately a month afterissuance of the complaint in Case 31-CA-16640, and lessthan 3 months prior to the instant hearing, Darata authored and issued another pamphlet calling for employees to support the Union and to come to union meetingsIt alleges that sales people are financing the customersatGMF Motors, whereas normally the car lot or flnancial insitutions loan money, that sales people s partialcommission (30 percent) is paying the customerstaxes, doc fees and smog , that the downpayment goesto Fred , and asks why do the sales people lose all thecommission if the vehicle is REPOEDT The pamphletcharacterized the working conditions of salespeople as` atrocitiesand Fayeghias a villainOn the pamphletisa cartoon showing a fat individual entitledFredkneeling at bedside praying and please, don t let thenew sales people find out that they have a UNION'They already suspect me of stealing from them now Ifthey re educated, on my tactics, they 11 be H E L L todealwithll"It isfollowed with a second cartoon of adrolling dragon spitting out the wordsLIES SLANDER ROT, and clutching a bag labeled 30%$OURSA black cat labeledSales peopleisperched on the bag, andGMF MOTORS is imprintedacross the bloated stomach of the dragon An individuallabeled ` L W W has hold of the dragons tail and appears to have tied two knots in it Adjacent to thedragon is the following legendDON'T BELIEVEWHAT FRED TELLSYOU,,We can win as a TEAM"TOGETHERthe UNION and the sales peoplecan work on this thieving employerfrom both ends'SOLIDARITYandpersistence is the key to winningourDEMANDS"'Inmy view, the latest pamphlet is an additional malecious assault on Fayeghi in furtherance of Darata's personal vendetta against himInSahara Datsunsupra, the Board found that whilethe respondent there had engaged in extensive unfairlabor practices, including refusal to bargainDarata sconduct created such an atmosphere of ill will betweenhim and the respondent that good faith bargaining wouldbe impossible if the respondent were required to dealwith him as the union representative 14Accordingly, it14 Although not a part of the record inSahara DatsunDarata admittedwhen questioned by Respondent that following the hearing in thatmatter he got into a fight which Darata characterized as a brawl withofficials of that company on companypremises553was found that he was not entitled to act as a union representative In that case Darata had made false accusations to a bank regarding the respondents credit applications and had published a newsletter accusing the respondent s officers of sex and drug offenses The Boardconcluded that Darata s intent was primarily to disparagethe reputation of the respondents officials in the eye ofboth the bank and the respondents employees CitingFitzsimonsMfg Cosupra, the Board statedWhen anindividual engages in conduct directed at the employeror its representatives which engenders such ill will that itweakens the fabric of the relationship to the extent thatgood faith bargaining is impossiblewe recognize anemployers right to refuse to meet and bargain with thatindividualIconclude that Darata's conduct and published remarks have created such an atmosphere of ill will between himself and Respondent that good faith bargainingwould be impossible if Respondent were required to bargain with Darata as a union representative AccordinglyI find that he is not entitled to act as a union representativeCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3All sales employees including all used truck salesemployees, employed by the Respondent at its 3340 EastFremont Street facility excluding all other employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act4 At all times since November 10, 1986, the Union hasbeen the exclusive representative of the employees in theappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act5By refusing to furnish the Union with the records ofall vehiclesalesfor the period October 1, 1986 throughMarch 31 1987 with the names and addresses of thecustomers and the payment terms, other than deferredcash downpayment, deleted, Respondent violated Section 8(a)(5) and (1) of the Act6By refusing to meet and negotiate with the Unionconcerning the 30 percent reserve, Respondent violatedSection 8(a)(5) and (1) of the Act7The above unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act8Respondent has not committed any other unfairlabor practices alleged in the consolidated complaintTHE REMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act, I shall recommend that itcease and desist, bargain on request with the Union onrequest supply the requested information, and if an understanding is reached to embody the understanding in asigned agreementAlthough the consolidated complaintalleges on or about May 5 1987 as the date Respondentfirst unlawfully refused to provide the Union with infor 554DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmatron relevant and necessary to its bargaining function,the uncontested testimony shows that March 17, 1987,was the first time Respondent refused to furnish the information, indicating that from early December 1986untilmid March 1987, a period of roughly 3 months theparties engaged in good faith bargaining It is well settied that when a party refuses to bargain during the certification year, the Board will extend the certificationyear to prevent that party from gaining an advantagefrom its failure to carry out its bargaining obligationMar Jac Poultry Co,136 NLRB 785 (1962),Lamar Hotel,140NLRB 226 (1962), enfd 328 F 2d 600 (5th Cir1964), cert denied 379 U S 817 (1964)Burnett Construcnon Co,149 NLRB 1419 (1964), enfd 350 F 2d 57 (10thCir 1965) Accordingly, I conclude that a 9 month extension of the bargaining year is appropriate in the circumstances presented hereOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended'5ORDERThe Respondent G M F Motors, Inc d/b/a GMFMotors, Las Vegas, Nevada, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain with Liberated Workers WeifareUnion as the exclusive bargaining representative ofthe employees in the bargaining unit(b)Refusing to supply the Union with informationnecessary and relevant to its role as the exclusive bargaining representative of the employees in the bargainingunit(c) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appropnate unit concerning terms and conditions of employment and if an understanding is reached embody the understanding in a signed agreementAll sales employees including all used truck salesemployees employed by the Employer at its 3340East Fremont Street facility, excluding all other employeesguards and supervisors as defined in theAct(b)On request supply the Union as it has requestedwith information found to be necessary and relevant toits role as the exclusive bargaining representative of theemployees in the unit25 If no exceptions are filed asprovided by Sec 102 46 of the Board sRules and Regulationsthe findings conclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objectionsto them shall be deemed waived for all purposes(c) Post at its facility in Las Vegas, Nevada, copies ofthe attached notice markedAppendix 16 Copies of thenotice, on forms provided by the Regional Director forRegion 31 after being signed by the Respondents authorized representative, shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that paragraphs 11(b)(i)and (u) of the consolidated complaint be dismissed'B If this Order is enforced by a judgment of a Unit—d States court ofappealsthe words in the noticereadingPosted by Order of the NationalLaborRelations Board shallreadPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Liberated WorkersWelfare Union as the exclusive representative of theemployees in the bargaining unitWE WILL NOT refuse to supply the Union with information necessary and relevant to its role as the exclusivebargaining representative of the employees in the unitWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL on request bargain with the Union and putinwriting and sign any agreement reached on terms andconditions of employment for our employees in the bargaining unitAll sales employees, including all used truck salesemployeesemployed bythe Employer at its 3340East Fremont Street facility excluding all other employees guards and supervisors as defined in theActWE WILL, on request, supply the Union with the information previously requested which is necessary and relevant to its role as the exclusive collective bargaining representative of the employees in the bargaining unitG M F MOTORS, INC D/B/A GMFMOTORS